DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 6 the text box with “620” should be amended to state --ACTIVE BOREHOLE DOWNHOLE SENSORS--.  Although the Remarks filed July 28, 2022 state “Element 620 points to a text box that states “Active borehole downhole sensors””, this is not true since element 620 actually points to a text box that states “Adjacent borehole downhole sensors”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation "the modifying" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 15 and 16 are rejected under 35 USC 102(a)(1) as being anticipated by Coenen et al. (US 10,494,918 B2) (“Coenen”).
Referring to claims 1 and 15: Coenen teaches a computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to determine a leak-off event, the operations comprising:
receiving input parameters 142 from one or more adjacent boreholes 108 in a reservoir 104;
directing a treatment stage (column 12, lines 27-59) of an active borehole 106 proximate the one or more adjacent boreholes;
monitoring the input parameters of the one or more adjacent boreholes, wherein the input parameters are received at a periodic time interval (column 23, lines 57-67);
determining a leak-off event by monitoring a change in one or more of an adjacent fluid pressure (Abstract; column 14, lines 3-23) and an adjacent fluid volume of the one or more adjacent boreholes, wherein the adjacent fluid pressure exceeds a fracture hit threshold (column 16, lines 50-54) or the adjacent fluid volume exceeds a leak-off threshold; and
performing the treatment stage by directing a well site controller (column 14, lines 12-15) by utilizing the leak-off event (column 12, lines 27-59).
Referring to claims 2, 3 and 16: Coenen teaches adjusting the treatment stage adjusts one or more of a pumped fluid volume, a pumped fluid flow rate (column 3, lines 1-22), a pumped fluid pressure, or a pumped fluid composition, wherein the pumped fluid composition is adjusted by one or more of increasing or decreasing one or more of an oil, a water, a brine, a slurry, a proppant (column 3, lines 1-22), a chemical, an additive, or a diverter material.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 4, 5, 9, 10, 12, 13 and 17 are rejected under 35 USC 103 as being unpatentable over Coenen, alone.
Referring to claims 4, 5 and 17: Coenen teaches the input parameters are received at the periodic time interval from one or more sensors 114 in the one or more adjacent boreholes, wherein the input parameters include the adjacent fluid pressure relationship over a recording time interval, wherein the input parameters are utilized as a look up table 140.  However, Coenen does not specifically teach the input parameters include the adjacent fluid volume.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors taught by Coenen to include sensors for receiving input parameters including the adjacent fluid volume in order to receive more useful data about downhole parameters relating to the leak-offs.
Referring to claim 9: Coenen teaches a system that includes an active borehole 106 of a reservoir 104 undergoing at least one treatment stage (column 12, lines 27-59) where pumped fluid is pumped into the active borehole, the system comprising:
a well site controller (column 14, lines 12-15), capable of directing operation of the active borehole and directing an adjustment of the pumped fluid (Abstract; column 14, lines 3-23), and where the reservoir includes at least one adjacent borehole 108; and
a leak-off event estimator 120 (column 20, lines 47-50), capable of receiving input parameters 142 from the at least one adjacent borehole and the well site controller at a periodic time interval (column 23, lines 57-67), and determining a leak-off event, wherein the leak-off event is determined using a fracture hit threshold (column 16, lines 50-54) or a leak-off threshold, where the input parameters include at least one adjacent fluid pressure (Abstract; column 14, lines 3-23).
Coenen does not specifically teach the input parameters include the adjacent fluid volume.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors taught by Coenen to include sensors for receiving input parameters including the adjacent fluid volume in order to receive more useful data about downhole parameters relating to the leak-offs.
Referring to claim 10: Coenen teaches a pumping plan generator (FIG. 6), capable of adjusting the at least one treatment stage and communicating with the well site controller.
Referring to claim 12: Coenen teaches a sensor 114, capable of communicating a measured fluid pressure as an input parameter to the leak-off event estimator, wherein the sensor measures fluid pressure in the at least one adjacent borehole 108.
Referring to claim 13: Coenen teaches the treatment stage is adjusted utilizing an output of the leak-off event estimator, where the treatment stage adjusts a pumped fluid volume, a pumped fluid flow rate (column 3, lines 1-22), a pumped fluid pressure, or a pumped fluid composition.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Coenen and in view of Walters et al. (US 9,500,076 B2) (“Walters”).
Coenen does not specifically teach the periodic time interval is real-time or near real-time.  Walters teaches a system that includes boreholes of a reservoir undergoing at least one treatment stage where pumped fluid is pumped into one of the boreholes (FIG. 5), comprising a well site controller 108, 111 capable of directing an adjustment of the pumped fluid, and input parameters from the borehole and the controller at a periodic time interval, wherein the periodic time interval is real-time or near real-time (column 6, lines 13-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Coenen to include the periodic time interval is real-time or near real-time as taught by Walters in order to have the most up-to-date parameters.
Allowable Subject Matter
Claims 6-8, 11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed July 28, 2022, with respect to half of the drawing objections, the objections to the specification and the claims, as well as the 35 USC 112 and 101 rejections, have been fully considered and are persuasive.  Half of the drawing objections, the objections to the specification and the claims, as well as the 35 USC 112 and 101 rejections, have been withdrawn.  However, as also explained above, part of the drawing objections has been maintained as the issue is still present.
Applicant's arguments filed July 28, 2022 regarding the 35 USC 102 rejections have been fully considered but they are not persuasive. While the claim language in claims 1 and 15 does use the word “and” instead of “or” now, the claims still both recite “one or more of” which means that a reference teaching one of the subsequent limitations would anticipate the present claim language.  Therefore, Coenen still anticipates claims 1-3, 15 and 16 which are still rejected under 35 USC 102(a)(1).  However, regarding claim 9, which now requires the parameters include a fluid pressure and a fluid volume, it is now rejected under 35 USC 103, similar to the rejections of claims 4, 5 and 17 which were not argued in the Remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


27 September 2022